FILED
                                                                            November 18, 2022
No. 20-0744 – State of West Virginia v. A.B.                                   EDYTHE NASH GAISER, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA


WOOTON, Justice, dissenting, joined by Chief Justice Hutchison:


              The horrific facts of the instant case make it difficult to look beyond the

tragedy of baby G.B.’s death and the seeming lack of any defense on the part of the

defendant/petitioner, A.B., who was G.B.’s mother. Nonetheless, our overarching

responsibility in any criminal case is to determine whether the petitioner was afforded his

or her constitutional right to a fair trial, a right grounded in the due process protections of

article III, section 14 of the West Virginia Constitution. See State v. Thompson, 240 W. Va.

406, 411, 813 S.E.2d 59, 64 (2018) (“A fair trial in a fair tribunal is a basic requirement of

due process. . . . This is true, regardless of the heinousness of the crime charged, the

apparent guilt of the offender or the station in life which he occupies.”). 1 In the instant case,

it is an inescapable conclusion that the petitioner did not receive a fair trial because she

was represented by counsel with an actual conflict of interest. Whether or not that conflict

resulted in ineffective assistance of counsel – and after reviewing the trial transcript in this

case one could easily make that argument – is immaterial, as prejudice should be presumed


       In Thompson, the Court relied upon the United States Supreme Court’s opinion in
       1

Turner v. Louisiana, 379 U.S. 466 (1965), for this lodestar proposition:

               “‘A fair trial in a fair tribunal is a basic requirement of due
               process.’ . . . This is true, regardless of the heinousness of the
               crime charged, the apparent guilt of the offender or the station
               in life which he occupies. It was so written into our law as early
               as 1807 by Chief Justice Marshall in 1 Burr’s Trial 416 * * *.”

Turner, 379 U.S. at 472 (citations omitted).
                                                1
from the fact of the conflict. See Cole v. White, 180 W. Va. 393, 376 S.E.2d 599 (W. Va.

1988) Accordingly, I respectfully dissent.




             In syllabus point two of Cole, this Court held clearly and unequivocally that

“[w]here a constitutional right to counsel exists under W. Va. Const. art. III, § 14, there is

a correlative right to representation that is free from conflicts of interest.” 180 W. Va. at

394, 376 S.E.2d at 600, Syl. Pt. 2. We further explained, in State ex rel. Yurish v. Faircloth,

243 W. Va. 537, 847 S.E.2d 810 (2020), that with respect to an accused’s right to conflict-

free representation, “[a] criminal defendant’s ‘right to the effective assistance of counsel is

recognized not for its own sake, but because of the effect it has on the ability of the accused

to receive a fair trial.” Id. at 543, 847 S.E.2d at 816 (citing U.S. v. Cronic, 466 U.S. 648,

658 (1984)). The vast majority of jurisdictions – indeed, all of them, whether they rest their

decisions on the Fourth Amendment, the Fourteenth Amendment, or their own state

constitutions – agree with this essential principle of law. See, e.g., State v. Duffy, 486 P.3d

197, 202 (Ariz. 2021) (“The Sixth Amendment guarantees an accused the right to

assistance of counsel in all criminal proceedings. U.S. Const. amend. VI. Among counsel’s

‘basic duties’ is ‘to avoid conflicts of interest.’”) (citations omitted); Hall v. Jackson, 854

S.E.2d 539, 545 (Ga. 2021) (“Jackson need not show actual prejudice, that is, a reasonable

probability that the outcome of his motion for new trial or direct appeal would have been

more favorable to him if Fleischman had not labored under a conflict of interest. Instead,

prejudice is presumed if Jackson ‘demonstrate[s] that the conflict of interest existed and


                                              2
that it ‘significantly affected [Fleischman’s] performance.’”) (citations omitted); West v.

People, 341 P.3d 520, 525-26 (Colo. 2015) (“Because of the crucial role of impartial and

zealous counsel in securing due process, the right to effective assistance of counsel includes

the right to conflict-free counsel. . . . ‘That a person who happens to be a lawyer is present

at trial alongside the accused ... is not enough to satisfy the constitutional command.’”)

(citations omitted); State v. Galaviz, 291 P.3d 62, 68-69 (Kan. 2012) (“a Kansas criminal

defendant has a constitutional right to effective assistance of counsel in a probation

revocation proceeding under the Due Process Clause of the Fourteenth Amendment to the

United States Constitution. This right includes the right to conflict-free counsel. Even

though the source of this right is not the Sixth Amendment to the United States

Constitution, cases applying the effective assistance of counsel guarantee of the Sixth

Amendment can be used to analyze Fourteenth Amendment ineffective assistance of

counsel claims because the governing principles and policies are coextensive.”); State v.

Patterson, 796 N.W.2d 516, 523 (Minn. Ct. App. 2011), aff’d, 812 N.W.2d 106 (Minn.

2012) (even where defendant waives a conflict of interest, “in cases involving

successive representation, disqualification may be required if the defense lawyer

previously represented a state’s witness by assisting that witness in presenting testimony

before a tribunal investigating the subject matter of the current criminal charges against the

defendant, and the defense lawyer’s obligation to the defendant at trial requires the lawyer

to discredit the state’s witness’s trial testimony that is substantially related to the witness’s

former testimony.”).



                                               3
             In its simplest formulation, “‘[c]onflict-free representation’ means ‘assistance

by an attorney whose allegiance to his client is not diluted by conflicting interests or

inconsistent obligations.’” People v. Rhodes, 165 N.E.3d 556, 560 (Ill. App. Ct. 2020)

(citation omitted). Such allegiance to an attorney’s client – and the zealous advocacy to

which the client is entitled – is consistent with our “institutional interest in protecting the

truth-seeking function of the proceedings . . . the institutional legitimacy of judicial

proceedings . . . [and] a concern to shield a defendant from having his defense compromised

by an attorney with divided loyalties.” State ex rel. Michael A.P. v. Miller, 207 W. Va. 114,

120, 529 S.E.2d 354, 360 (2000).



             In the instant case, it is beyond dispute that the petitioner’s counsel had an

actual conflict of interest arising from her firm’s prior representation of one of the State’s

key witnesses, 2 K.S., inasmuch as counsel had accessed confidential information from


       2
         Although the State had other witnesses, it is fair to characterize K.S. as a key
witness. No other testimony at trial could have been more prejudicial than K.S.’s emotional
description of finding the petitioner passed out on her bed, unresponsive, lying on top of
her dead baby:

                     Q.     And would you just tell the jury what happened
              on that day that [baby G.B.] died? What did you see?

                    A.     I walked into the room where they all lived and I
              saw [A.B.] on top of [G.B.] and she was not alive.

                     Q.      Here’s some tissue, right here.

                             Could you see any part of [G.B.]?

                     A.      Yeah, I could see her arm.
                                              4
K.S.’s file that had significant impeachment value. Thus, there was nothing “theoretical or

speculative” about counsel’s conflict of interest that would require her to prove its

existence, 3 let alone prove it by disclosing the confidential information and detailing

exactly how it would be used to impeach the witness – a truly startling proposition – as the

State demanded. Further, as noted by the Bar Office of Disciplinary Counsel when defense

counsel consulted lawyer disciplinary counsel about the matter, the conflict was not




                    Q.       And tell the jurors, what did you do when you
              saw that?

                      A.      I touched her arm and I tried to see if she was
              moving or breathing and she wasn’t, so I called the police and
              tried to call an ambulance.

                     Q.     And did you try to get the baby, [G.B.], out from
              under [A.B.]?

                      A.     Yes, but I couldn’t.

                      Q.     And did you try to wake [A.B.] up so she’d
              move?

                      A.     Yeah.

                      Q.     How did you try to do that?

                     A.     I just touched her and I said, “[A.B.], get up,
              please,” and she wouldn’t wake up.

       3
         See Syl. Pt. 3, in part, State ex rel. Postelwaite v. Bechtold, 158 W. Va. 479, 212
S.E.2d 69 (1975), cert. denied, 424 U.S. 909 (1976) (holding, in part, that “one who claims
ineffective assistance of counsel by reason of conflict of interest . . . must demonstrate that
the conflict is actual and not merely theoretical or speculative.”) (emphasis added).

                                              5
waivable because K.S., who had formerly been represented by defense counsel’s office,

was a juvenile.4



              Succinctly stated, where an attorney represents to a court that he or she has

an actual conflict of interest, the court must allow the attorney to withdraw from the

representation; anything less is unfair to the attorney’s client, whose right to a fair trial is

at stake. Significantly, in this regard, the vast majority of our precedents which suggest

that the existence of a conflict must be proved are wholly inapposite to the instant case

because they involve an attempt to disqualify an opponent’s counsel. See, e.g., Yurish, 243

W. Va. at 539, 847 S.E.2d at 812 (State’s attempt to disqualify defense counsel); State ex

rel. Verizon W.Va., Inc. v. Matish, 230 W. Va. 489, 740 S.E.2d 84 (2013) (defense

counsel’s attempt to disqualify plaintiff’s counsel); State ex rel. Blake v. Hatcher, 218 W.

Va. 407, 624 S.E.2d 844 (2005) (same); State ex rel. Youngblood v. Sanders, 212 W. Va.

885, 575 S.E.2d 864 (2002) (same); Michael A.P., 207 W. Va. at 116, 529 S.E.2d at 357

(prosecutor’s attempt to disqualify juvenile’s counsel); Garlow v. Zakaib, 186 W. Va. 457,

413 S.E.2d 112 (1991) (defense counsel’s attempt to disqualify plaintiff’s counsel). In such

a situation, I agree that one side should not be permitted to gain a tactical advantage by


       4
        This Court has cautioned that “[j]uveniles, who are necessarily of tender years and
limited experience, may be unable to fully understand all the implications of, and the
consequences that may flow from, such a waiver.” Michael A.P., 207 W. Va. at 121, 529
S.E.2d at 361. In an attempt to sidestep Michael A.P., the State represented that K.S.’s legal
guardian would waive the conflict on her behalf; however, inasmuch as the K.S.’s guardian
was the victim’s grandmother and was herself another key witness against the petitioner,
any attempt by her to waive the conflict of interest on behalf of K.S. would certainly be
subject to challenge.
                                               6
“taking out” the other side’s lawyer – a lawyer whose client has specifically chosen him or

her as counsel – without proof that removal of the lawyer is required under the West

Virginia Rules of Professional Conduct.



              There are also cases in which a disgruntled litigant alleges, after the fact, that

his or her counsel had a conflict of interest and accordingly a new trial is warranted. See,

e.g., State v. Jako, 245 W. Va. 625, 638-39, 862 S.E.2d 474, 487-88 (2021) (recognizing

that a criminal defendant has a right to representation free from conflict of interest but

finding that the record was insufficient to determine whether defense counsel in fact had a

conflict); Postelwaite, 158 W. Va. at 489, 212 S.E.2d at 75 (“the evidence in this case, we

believe, clearly indicates a decisive and informed choice to unify the defense against the

prosecution along the defense lines of credibility and veracity, giving no quarter to

admission, defection, or consortium. Under such circumstances, therefore, it is difficult if

not impossible to perceive how, other than by conjecture or surmise, defense counsel, by

the dual representation, slighted the defense of one defendant in favor of the other.”).

Again, I agree that where a litigant seeks to overturn a judgment on the ground – belatedly

asserted – that his or her counsel had a conflict of interest, it is entirely reasonable to require

that the existence of the conflict be proved.



              In this case, however, no one was trying to gain a strategic advantage by

claiming that someone else’s lawyer, or a lawyer who had committed the cardinal sin of

losing at trial, had a conflict of interest. Here, defense counsel consulted the ethics rules,

                                                7
consulted lawyer disciplinary counsel, and determined that she had a conflict of interest

which ethically required her to withdraw from the representation of her client. The State’s

demand (to which the circuit court acquiesced) that she prove the existence of the conflict

impugned her integrity and demeaned her status as an officer of the court. Further, the

State’s demand that counsel disclose exactly what confidential information she had

accessed from K.S.’s file and exactly how she planned to use it at trial compounded her

ethical dilemma in that

                Rule 1.9(b)5 of the West Virginia Rules of Professional
                Conduct has three primary objectives: (1) to safeguard the
                sanctity of the attorney-client relationship and the confidential
                information that is shared by a client during the course of an
                attorney-client relationship; (2) to protect from disclosure the
                confidential information revealed by a client to his/her attorney
                during the course of an attorney-client relationship; and (3) to
                prohibit an attorney from using such confidential information
                adversely to his/her former client.

Verizon, 230 W. Va. at 491, 740 S.E.2d at 87, Syl. Pt. 4 (footnote added). The State’s

demand put defense counsel in a double bind: requiring her to disclose confidential

information in K.S.’s file would breach her ethical duties to her firm’s former client, K.S.,




       5
           Rule 1.9(b) of the West Virginia Rules of Professional Conduct provides that

                [a] lawyer who has formerly represented a client in a matter or
                whose present or former firm has formerly represented a client
                in a matter shall not thereafter: (1) use information relating to
                the representation to the disadvantage of the former client
                except as these Rules would permit or require with respect to a
                client, or when the information has become generally known.

                                               8
and requiring her to lay out her trial strategy in advance would harm the interests of the

firm’s current client, the petitioner. 6



               This Court’s opinion in State v. Rogers, 231 W. Va. 205, 744 S.E.2d 315

(2013), which at first blush appears to present the same fact pattern as that in the instant

case, is materially distinguishable. In Rogers, defense counsel, a public defender,

discovered a few weeks before trial that several witnesses in his case were former clients

of his office. His managing attorneys instructed him to file a motion to withdraw, which he

did; however, he

               stated to the trial court that he had not represented any of the
               potential witnesses involved in the Petitioner’s case. The
               attorney also told the court that he had not accessed any
               confidential information involving any of the public defender’s
               prior clients at issue in the motion. Further, the attorney
               informed the trial court that the extent of what he would use in
               cross-examination of [a prior client] would be what was part of
               the public record, i.e., complaints and criminal records.




       6
         It is a troublesome fact that when defense counsel was presented with these
demands, she acquiesced without making any real attempt to argue her position. In similar
vein, when the State contended that none of the information contained in K.S.’s file would
be admissible to impeach her – a shaky proposition at best, and one certainly worthy of
argument at the least – defense counsel again meekly acquiesced. Finally, when the State
demanded that defense counsel submit all proposed questions to the circuit court prior to
her cross-examination of K.S., defense counsel gave up any pretense of a fight; she asked
K.S. the one single question the State deemed permissible – ‘were you under the influence
of drugs or alcohol on the day the baby died,’ to which K.S. responded in the negative –
clarified that K.S. hadn’t been under the influence the previous day either, and then sat
down.
                                              9
Id. at 213, 744 S.E.2d at 323. In short, the attorney moved to withdraw because he believed

that the motion was required, but he clearly believed that what he had was the appearance

or the possibility of a conflict of interest, not an actual conflict.



              On these facts the circuit court denied the motion to withdraw, and this Court

affirmed, holding that “before disqualification of counsel can be ordered on grounds of

conflict arising from confidences presumably disclosed in the course of discussions . . . the

court must satisfy itself from a review of the available evidence, including affidavits and

testimony of affected individuals, that confidential information was in fact discussed.” Id.

at 214, 744 S.E.2d at 324 (citing Youngblood, 212 W. Va. at 886, 575 S.E.2d at 865, Syl.

Pt. 3, in part). Here, in contrast, defense counsel informed the circuit court that she had

accessed confidential information in K.S.’s file which could be used to impeach her

testimony. Therefore, there was no need for any additional proof that a conflict of interest

existed; the salient facts were made known to the court by counsel and were more than

sufficient to require that her motion to withdraw be granted. Although this would have

necessitated a delay in the upcoming trial, it cannot be gainsaid that considerations of

judicial efficiency do not trump a criminal defendant’s right to conflict-free representation.



              The majority refuses to redress the violation of the petitioner’s rights on the

ground that the circuit court’s refusal to permit counsel to withdraw from her representation

was harmless because counsel’s representation of the petitioner did not constitute

ineffective assistance under the test established in Strickland v. Washington, 466 U.S. 668

                                                10
(1984), 7 thus effectively overruling this Court’s clear directive that “once an actual conflict

is found which affects the adequacy of representation, ineffective assistance of counsel is

deemed to occur and the defendant need not demonstrate prejudice.” Cole, 180 W. Va. at

396, 376 S.E.2d at 602 (citing Cuyler v. Sullivan, 446 U.S. 335, 349-50 (1980); see also

Blake, 218 W. Va. at 409, 624 S.E.2d at 846 (disqualification of lawyer for conflict of

interest proper “where the conflict is such as clearly to call in question the fair or efficient

administration of justice.”); Michael A.P., 207 W. Va. at 121, 529 S.E.2d at 361

(disqualification of attorney with a conflict of interest evidences an “institutional interest

in protecting the truth-seeking function of the proceedings . . . the institutional legitimacy

of judicial proceedings . . . [or] a concern to shield a defendant from having his defense

compromised by an attorney with divided loyalties.”); State v. Reedy, 177 W. Va. 406, 411,

352 S.E.2d 158, 163 (1986) (defense counsel’s failure to disclose that he was a relative and

friend of the crime victim necessitated grant of new trial because “the situation created by

counsel’s lack of disclosure defies its quantification, [and] prejudice need not be shown by

defendant as a condition to relief. A potential if not actual conflict has been demonstrated

and thus the appearance, at least, of impropriety.”).




       7
        The test is whether “(1) Counsel’s performance was deficient under an objective
standard of reasonableness; and (2) there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceedings would have been different.” Strickland,
466 U.S. at 694; accord Syl. Pt. 5, State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995)
(adopting the Strickland test).
                                              11
             Because the right to have representation that is free from an actual conflict of

interest is fundamental and structural to a defendant’s right to a fair trial, I would not under

any circumstances agree to water down that right by applying a Strickland analysis in an

effort to “save” a conviction. See, e.g., State v. Duffy, 453 P.3d 816, 827 (Ariz. Ct. App.

2019), aff’d, 486 P.3d 197 (2021) (“The right to conflict-free counsel ‘is so important that,

unlike with other Sixth Amendment claims, when a defendant alleges an

unconstitutional actual conflict of     interest,   “prejudice     must      be    presumed,”

and harmless error analysis     does    not    apply.’”)   (citation   omitted);    Beard     v.

Commonwealth., 302 S.W.3d 643, 648 (Ky. 2010) (“Because Appellant's Sixth

Amendment right to counsel was denied by the existence of a conflict of interests, and such

an error cannot be harmless error, the conviction cannot stand.”); Lee v. State, 690 So. 2d

664, 668 (Fla. Dist. Ct. App. 1997) (“The assistance of counsel is among those

‘constitutional rights so basic to a fair trial that their infraction can never be treated

as harmless error.’ Chapman v. California, 386 U.S 18, 23 & n.8, 87 S.Ct. 824, 827-28 &

n.8, 17 L.E.2d 705 (1967).”); Cole, 180 W. Va. at 394, 376 S.E.2d at 600, Syl. Pt. 4, in part

(“once an actual conflict is found which affects the adequacy of representation, ineffective

assistance of counsel is deemed to occur and the defendant need not demonstrate

prejudice.”). Refusal to apply a harmless error analysis in this situation comports not only

with the constitution but also with the common-sense proposition that while in the typical

case a reviewing court bases its decision on the record, here the issue is what is not in the

record – what strategies could have been employed, what witnesses could have been called,

what questions could have been asked, had counsel not labored under a conflict of interest.

                                               12
See Duffy, 453 P.3d at 828 (“The central question that we consider in assessing a conflict’s

adverse effect is ‘what the advocate [found] himself compelled to refrain from doing’

because of the conflict.”) (citation omitted).



             Finally, the majority’s harmless error analysis is, in effect, the death knell for

any subsequent consideration of whether the petitioner received ineffective assistance of

counsel, because the majority has already concluded that the petitioner cannot meet the

second prong of the Strickland test, whether “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceedings would have been different.”

Miller, 194 W. Va. at 6, 459 S.E.2d at 117, Syl. Pt. 5, in part. Despite the many indications

in the record of this case that defense counsel’s performance at trial was objectively

ineffective, 8 in my view this Court should not attempt to resolve either prong of the

Strickland test on direct appeal, without the benefit of counsel’s testimony as to what she

did or didn’t do and why. Miller, id. at 14-15, 459 S.E.2d at 125-26 (“intelligent review is



       8
         See supra note 6. Additionally, although the petitioner’s pre-trial motions made
mention of possible defenses, the stress of poverty and/or post-partum depression, defense
counsel offered no evidence at trial to support these defenses and was therefore not
permitted to argue them to the jury. At trial, counsel led off with a “shadow opening,”
simply asking the jury to keep an open mind because the petitioner was entitled to a
presumption of innocence. She asked only two questions of the key witness, K.S., and very
few questions of the other witnesses – and those few questions did nothing but give the
witnesses an opportunity to reiterate the inculpatory testimony they had given on direct
examination. Counsel called only one witness in her case in chief, the petitioner’s husband,
who gave brief testimony that did not suggest even the glimmer of a defense for the
petitioner and was then subject to lengthy, withering cross-examination about the myriad
inconsistent statements he had previously given to authorities.

                                                 13
rendered impossible because the most significant witness, the trial attorney, has not been

given the opportunity to explain the motive and reason behind his or her trial behavior.”).

In this case, one reading the trial transcript could easily conclude – as the majority has done

– that the evidence against the petitioner was overwhelming and that she had no

defense. What we don’t know, and cannot know on the state of this record, is what

evidence may have been available if the petitioner’s counsel had not been precluded from

using it by virtue of her conflict of interest, or what defense may have been raised but was

not for the same – or another – reason.



                In similar vein, it is impossible to determine on direct appeal the effect of

what appears to be a Brady9 violation in this case: the State’s failure to turn over records

of witness K.S.’s mental health examination and psychiatric commitment, and/or records

regarding an abuse and neglect proceeding. In this regard, I reject any inference which may

be drawn from the majority’s reference to the State’s “open file policy” that a prosecutor’s

failure to disclose favorable evidence could be excused by the existence of such a policy;

indeed, we have specifically ruled to the contrary. See State v. Kennedy, 205 W. Va. 224,

232, 517 S.E.2d 457, 465 (1999), overruled on other grounds by State v. Mechling, 219 W.

Va. 366, 633 S.E.2d 311 (2006); State v. Hall, 174 W. Va. 787, 791, 329 S.E.2d 860, 863

(1985). Additionally, I reject any inference that the State’s failure to turn over the records

was a “no harm, no foul” violation because the defense already had them; this is not entirely



       9
           Brady v. Maryland, 373 U.S. 83 (1963).
                                              14
clear from the appendix record, and the facts need to be developed in post-conviction

proceedings. Finally, I reject the State’s unsupported assertion at trial that the records

would not have been admissible to impeach K.S. anyway – a sweeping pronouncement

defense counsel meekly accepted without argument, see supra note 6 – as again, this cannot

be determined from the appendix record.



             We have held that

              [t]here are three components of a constitutional due process
              violation under Brady v. Maryland, 373 U.S. 83, 83 S.Ct.
              1194, 10 L.Ed.2d 215 (1963), and State v. Hatfield, 169 W.Va.
              191, 286 S.E.2d 402 (1982): (1) the evidence at issue must be
              favorable to the defendant as exculpatory or impeachment
              evidence; (2) the evidence must have been suppressed by the
              State, either willfully or inadvertently; and (3) the evidence
              must have been material, i.e., it must have prejudiced the
              defense at trial.

Buffey v. Ballard, 236 W. Va. 509, 516, 782 S.E.2d 204, 211 (2015) (citing Youngblood,

221 W. Va. at 22, 650 S.E.2d at 121, Syl. Pt. 2). In the instant case, the majority finds it

unnecessary to even consider the first two prongs of the test because it concludes, in a

cursory analysis, that suppression of the evidence was immaterial in that “[e]ven if A.B.

had the records to cross-examine K.S., and that cross-examination caused the jury to doubt

the reliability of K.S.’s testimony, such doubt would not have affected the jury’s verdict

because of the overwhelming evidence of A.B.’s guilt as to all three counts.”



             In light of the procedural posture of this case, I cannot agree. Because defense

counsel simply acceded to the State’s position that all of K.S.’s records were confidential

                                             15
and thus inadmissible, counsel didn’t ask the circuit court to review the records or

otherwise make any rulings with respect to them. Thus, the issue before this Court was

never squarely presented to the circuit court as a Brady issue, was never presented to the

court as an evidentiary issue, and is so integrally connected to a claim of ineffective

assistance of counsel that it should be litigated in habeas corpus proceedings, not decided

on plain error review.



             For these reasons, I respectfully dissent. I am authorized to state that Chief

Justice Hutchison joins in this dissenting opinion.




                                             16